Citation Nr: 1603271	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-28 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a shoulder disability.

3.  Entitlement to service connection for a heart disorder, to include myocardial infarction and coronary artery disease.

4.  Entitlement to service connection for Crohn's disease.

5.  Entitlement to service connection for left ear hearing loss disability.

6.  Entitlement to an initial compensable evaluation for right ear hearing loss disability.

7.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from July 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal was remanded in April 2015 for development of the record.  


FINDINGS OF FACT

1.  A lumbar spine disability was not manifest in service and is unrelated to service; degenerative disc disease was not manifest within one year of service.  

2.   A shoulder disability was not manifest in service and is unrelated to service; arthritis of the shoulders was not manifest within one year of service.

3.  A heart disorder, to include myocardial infarction and coronary artery disease, was not manifest in service or within one year from separation from service, and is unrelated to service.

4.  Crohn's disease was not manifest in service and is unrelated to service.

5.  There is no evidence of left ear hearing loss that constitutes a disability for VA purposes.

6.  Right ear hearing loss is manifested by Level I hearing loss.

7.  The Veteran is in receipt of service connection for tinnitus, evaluated as 10 percent disabling; and right ear hearing loss, evaluated as noncompensably disabling.

8.  The Veteran is not rendered unemployable as the result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was not incurred in service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  A shoulder disability was not incurred in service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  A heart disorder was not incurred in service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  Crohn's disease was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  Left ear hearing loss disability was not incurred in service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

6.  The criteria for a compensable evaluation for right ear hearing loss disability have not been met or approximated.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII; 4.86; Diagnostic Code 6100 (2015).

7.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Letters dated in February 2010, June 2010, and September 2010 discussed the evidence necessary to support a claim of entitlement to service connection.  They advised the Veteran of the allocation of duties between himself and VA regarding the development of a claim for benefits.  They also explained the manner in which VA determines disability ratings and effective dates.  Subsequent correspondence provided the Veteran with the status of his claims.

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

The Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection for his right ear hearing loss disability.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the claims file.  Records were also obtained from the Social Security Administration (SSA).  VA examinations have been conducted, and the Board finds that they are adequate in that they were carried out by skilled providers who reviewed the Veteran's history and explained the rationale underlying their findings.  

The Board acknowledges the Veteran's allegations that complete service treatment records were not obtained, and that there are outstanding records.  However, the record reflects that various requests for records were made to the service department, and at no time did the service department indicate that all available records were not forwarded to VA.  

The Board acknowledges that the Veteran has not been afforded VA medical examinations with respect to his claims of entitlement to service connection for a shoulder disability or a heart disorder.  However, the Board finds that VA examinations are not necessary in order to render decisions on these issues.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79   (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Board finds that there is no evidence of current shoulder disability or persistent or recurring symptoms of a shoulder disability that may be related to service.  Moreover, the record does not include any information as to a potential relationship between the Veteran's heart disorders and service.  Accordingly, VA examinations are not warranted.

The Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of arthritis, cardiovascular renal disease, and diseases of the central nervous system (e.g., sensorineural hearing loss) may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

	Lumbar Spine and Shoulder Disabilities

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's spine or shoulders.  On discharge physical examination in February 1973, the Veteran's spine and upper extremities were noted to be normal.  Nothing was listed in the summary of defects and diagnoses, and the Veteran was seemed to be qualified for discharge from service and to perform all the duties of his rate at sea and on foreign shores.  

An April 2005 private treatment record from Central Indiana Orthopedics indicates the Veteran's report of constant needle-like pain in his right thigh.  He related it to picking up his granddaughter the previous day.  He indicated that he had experienced intermittent back pain since a heart attack in 2002.  A May 2005 record notes that the Veteran had undergone L2-3 microlumbar discectomy earlier that month.  He reported increased symptoms, and was noted to be noncompliant with postoperative instructions.  

In August 2007, the Veteran underwent discography at a private facility.  The provider noted that the Veteran was asymptomatic prior to lifting a child and injuring his back.  

Records from Community Health Network indicate that the Veteran underwent a second back surgery in September 2007, with spinal fusion as the result of degenerative disc disease at L2-3.

In  November 2007, the Veteran was seen by a pain specialist, who noted his history of pain that started in April 2005 after lifting his granddaughter.  

Records from St. John's Orthopedic Surgery Center indicate that the Veteran underwent surgery on his right shoulder in November 2008.    

In a June 2010 statement, the Veteran indicated that he had experienced back problems since he fell from a ladder when his ship hit a wave and rolled to the side.  He noted that he fell approximately 10 feet, flat on his back, and spent five days in sick bay.  

In October 2010, the Veteran's private physician, R.C.B., MD, indicated that the Veteran had a fall on a ship during the Vietnam War in February 1972, and suffered a significant back injury.  He noted that since that time, his back and leg pain had been persistent.  He indicated that the injury had resulted in multiple degenerative and herniated lumbar discs, and that the Veteran had undergone lumbar disc surgery in 2005 and spinal fusion with hardware in 2007.  He concluded that due to his spinal condition, the Veteran was totally and permanently disabled.  He opined that the degenerative and herniated discs were the result of the fall and injuries in 1972.

In October 2010, the Veteran stated that he had been treated for his back problems but that he had been unable to obtain records pertaining to that treatment.  He indicated that he had arthritis in his back and shoulder.

The Veteran's October 2010 claim of entitlement to a TDIU indicated that he was disabled from securing or following any substantially gainful occupation due to his back disability.

In a statement received in November 2011, the Veteran's sister related that she had received a letter from him in 1972 describing a fall that injured his back.  She noted that he had suffered over the years.  

On  VA examination in May 2012, the diagnosis was degenerative joint/disc disease and residuals of spinal surgery (discectomy and lumbar fusion).  The Veteran reported that he slipped and fell from a ladder during service, sustaining a back injury.  He indicated that he was in sick bay for three or four days, followed by treatments for his back.  The examiner noted that the Veteran recovered and returned to duty.  The Veteran reported that following his injury, he recalled pulling muscles, resulting in right leg numbness, which he treated with over the counter medication and bed rest.  He indicated that he had traction treatment at St. John's Hospital.  The examiner indicated that the Veteran had a ruptured disc when he picked up his granddaughter in 2005, and underwent discectomy.  The Veteran noted that following that procedure, he was unable to return to work, and retired.  He indicated that in 2007, he underwent spinal fusion.  He complained of current low back and right leg symptoms, made worse by performing yard work, bending, twisting, and lifting.  Following examination and review of the record, the examiner concluded that the current back disability was less likely as not caused by or a result of the in-service back injury.  He reasoned that degeneration of the discs particularly in the moving sections of the spine was a natural process of aging.  He noted that, while the Veteran and a Navy colleague describe an injury during service, the separation examination was silent for any spinal impairments.  He pointed out that private treatment records reflected the Veteran's report of intermittent back pain since 2002 and a sudden worsening after lifting his grandchild.  He noted that there was no supporting medical evidence that there were any back problems from discharge in 1973 until complaints of back pain in 2002.  He concluded that a nexus between the in-service injury and current back impairment could not be supported.

A May 2015 statement by a service colleague indicates that the author witnessed the Veteran's reported fall from a ladder during service.  He noted that the Veteran was in instant pain, that he was taken to sick bay, and that a couple of tests were run.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed lumbar spine and shoulder disabilities.  While there are post service diagnoses referable to the Veteran's lumbar spine, and he alleges that he has arthritis in his shoulders, the most competent and probative evidence of record does not etiologically link any such disability to service or any incident therein.  Rather, the record demonstrates that a substantial period has elapsed between service and these diagnoses.  As noted, relevant examinations were negative at separation from service in February 1973, and findings referable to the Veteran's lumbar spine and shoulders date to many years following service.  In fact, when he was initially seen for back complaints in 2005, he related his back pain to lifting his granddaughter rather than service.  There is no evidence of a link between these diagnoses and service.  

The Board acknowledges that the Veteran's private physician has offered an opinion regarding the etiology of his back disability, concluding that his lumbar spine disability is the result of a fall during service in 1972.  However, this opinion does not consider the significant period that elapsed between the Veteran's discharge from service and his initial complaint of back pain.  Moreover, this physician appears to have based his opinion largely on the premise that the Veteran sustained an injury producing fall during service.  While an injury might have been sustained during service, the record does not reflect any significant treatment or chronic disability during service.  Thus the Board concludes that the opinion and accompanying rationale are not an adequate basis to support the grant of service connection.  In this regard, the Board observes that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the rationale for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993).

On the other hand, the May 2012 examiner considered the entire record, including Dr. B's opinion, and ultimately concluded that the Veteran's lumbar spine disability is not related to service.  In assigning high probative value to this opinion, the Board notes that the examiner reviewed the record, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the examiner's opinion to be of greater probative value than Dr. B's opinion and the Veteran's assertions.

To the extent that the Veteran asserts that he has lumbar spine and shoulder disabilities that are related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the current diagnosis because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  The preponderance of the evidence is against finding that any diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2015). 

	Heart

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's cardiovascular system.  On discharge physical examination in February 1973, the Veteran's heart and vascular system were noted to be normal.  Nothing was listed in the summary of defects and diagnoses, and the Veteran was seemed to be qualified for discharge from service and to perform all the duties of his rate at sea and on foreign shores.  

In June 2010, the Veteran submitted VA Form 21-4241, indicating that he had been treated at various facilities for heart attacks in 2001, 2002, and 2009.  

Records from Community Physicians of Indiana indicate that the Veteran experienced an acute anterior wall myocardial infarction in October 2013.

A December 2013 SSA determination indicates that the Veteran was found to be disabled as the result of ischemic heart disease.


Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed heart disorder, to include myocardial infarction and coronary artery disease.  While there are post-service diagnoses referable to the Veteran's cardiovascular system, the most competent and probative evidence of record does not etiologically link any such disability to service or any incident therein.  Rather, the record demonstrates that a substantial period has elapsed between service and this diagnosis.  As noted, relevant examinations were negative at separation from service in February 1973, and diagnoses referable to the Veteran's heart date to 2001, many years following service.  There is no evidence of a link between this diagnosis and service.  Nor is there any evidence tending to associate this diagnosis with service.  In sum, the record demonstrates a remote, post-service onset of this diagnosis, and is devoid of any reliable evidence supporting a finding that it is related to service.  

To the extent that the Veteran asserts that he has a heart disorder that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the current diagnosis because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker; see also See Jandreau.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  The preponderance of the evidence is against finding that any diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert; 38 C.F.R. § 3.102 (2015). 



	Crohn's Disease

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's gastrointestinal system.  In August 1971, he reported an upset stomach, headache, and weakness.  In December 1971, he complained of intermittent pain in the epigastric region since Thanksgiving.  No assessment or diagnosis was made.  On discharge physical examination in February 1973, the Veteran's abdomen, viscera, anus, and rectum were noted to be normal.  Nothing was listed in the summary of defects and diagnoses, and the Veteran was seemed to be qualified for discharge from service and to perform all the duties of his rate at sea and on foreign shores.  

Private treatment records reflect that epigastric pain was reported in October 2009.  The provider noted that the Veteran was on Nexium.  The Veteran again complained of such pain in December 2009.  

A January 2010 private biopsy report indicates findings consistent with Crohn's disease.

In June 2010, the Veteran submitted a statement alleging that exposure to asbestos and lead paint aboard Navy ships cased his Crohn's disease.  

On VA examination in May 2012, the Veteran reported that he had experienced intermittent trouble with his stomach, alternating diarrhea and constipation.  He also endorsed abdominal discomfort.  He recalled having symptoms about one third of the time during the 1970s, that the predominant symptoms then were abdominal pain and constipation, and that he self treated with laxatives.  He related that his symptoms had worsened over the previous 40 years, and that he eventually sought care in 2010.  The diagnosis was Crohn's disease.  The examiner concluded that Crohn's disease was less likely as not caused by or a result of complaints of right lower abdominal pain in service.  He noted that current medical literature documented Crohn's disease as a chronic disease marked by frequent exacerbations requiring treatment with medication and surgery.  He indicated that the Veteran had one episode of nonspecific abdominal pain during service, described as being in the right epigastric area.  He pointed out that the service treatment records were silent for other typical symptoms or signs observed in Crohn's disease, and that the separation examination was negative for any abdominal or gastrointestinal impairment.  He indicated that, during the 30 years following separation, the Veteran described intermittent abdominal pain and constipation.  He stated that while abdominal pain was a hallmark of Crohn's disease, it was usually accompanied by diarrhea and not constipation.  He additionally noted that current examination revealed left sided tenderness rather than the right sided pain noted during service.  He concluded that the preponderance of the evidence available for his review did not support a finding that the complaint of pain in service was an early manifestation of Crohn's disease.

In November 2014, the Veteran submitted materials, apparently obtained from a Mayo Clinic website, pertaining to the effects of lead poisoning.  These materials note abdominal pain, nausea, and vomiting.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for Crohn's disease.  While there is a post-service diagnosis of Crohn's disease, the most competent and probative evidence of record does not etiologically link any such diagnosis to service or any incident or exposure therein.  Rather, the record demonstrates that a substantial period has elapsed between service and this diagnosis, and is negative for any competent evidence suggesting that Crohn's disease is related to service.  As noted, relevant examinations were negative at separation from service in February 1973, and the diagnosis of Crohn's disease dates to many years following service.  There is no evidence of a link between this diagnosis and service.  

The May 2012 examiner considered the entire record and ultimately concluded that Crohn's disease is not related to service.  In assigning high probative value to this opinion, the Board notes that the examiner reviewed the record, obtained a history from the Veteran, and conducted a complete examination.  He included a discussion of the rationale underlying his opinion.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the examiner's opinion to be of greater probative value than the Veteran's unsupported assertions.

To the extent that the Veteran asserts that he has Crohn's disease that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the current diagnosis because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker; see also See Jandreau.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  The preponderance of the evidence is against finding that any diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert; 38 C.F.R. § 3.102 (2015). 

Evaluation of Right Ear Hearing Loss Disability and Service Connection for Left Ear Hearing Loss Disability

The report of the Veteran's examination on separation from service in February 1973 does not include findings of audiometric testing.

On VA audiological examination in April 2010, the provider noted the Veteran's report of exposure to noise from tools while performing ship maintenance during service, as well as from aircraft and artillery.  Audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
10
45
LEFT
15
25
20
10
15

Speech recognition scores were 96 percent bilaterally.  

      Service Connection for Left Ear Hearing Loss Disability

The Court of Appeals for Veterans Claims (CAVC) has observed that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Having reviewed the record, the Board has determined that service connection for left ear hearing loss disability is not warranted.  In this regard, the Board observes that at no point during or since service has the Veteran had puretone thresholds at 40 or greater in any relevant frequency, or 26 or greater in three or more relevant frequencies, or speech recognition scores less than 94 percent.  As noted, VA regulations require that hearing loss be reported at a certain level before it will be considered a disability for compensation purposes.  In this case, neither the service records nor those subsequent to service demonstrate that the Veteran has ever had left ear hearing loss disability as defined by VA regulations.  

The Board acknowledges the appellant's report that he was exposed to acoustic trauma during service; however, in the absence of proof of a present disability as defined by VA regulations, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992).  Accordingly, the claim of entitlement to service connection for left ear hearing loss disability must be denied.  



	Evaluation of Right Ear Hearing Loss Disability

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether staged ratings are warranted but has determined that the disability has not significantly changed, and that a uniform rating is for application.

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a) and (d) (2015).

To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

If impaired hearing is service connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86.  The evidence demonstrates that the Veteran did not have a threshold of 55 decibels or more at the indicated frequencies or a puretone threshold of 30 or less at 1000 Hertz  and 70 or more at 2000 Hertz  in the right ear.   

Examinations are conducted using the controlled speech discrimination tests, together with the results of the puretone audiometry test.  The horizontal lines in table VI, referenced in 38 C.F.R. § 4.85, represent nine categories of percent of discrimination based upon the controlled speech discrimination test.  The vertical columns in table VI represent nine categories of decibel loss based upon the puretone audiometry test.  The numeric designation of impaired efficiency (I through XI) will be determined by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss; thus, for example, with a percent of discrimination of 70 and average puretone decibel loss of 64, the numeric designation is V for one ear. The numeric designations are then applied to Table VII, also referenced in 38 C.F.R. § 4.85, to determine the Veteran's disability rating.

The Board observes that application of the regulation to the findings of the April 2010 examination results in a numeric designation of I for the right ear.  As noted above, the nonservice-connected left ear is also assigned a numeric designation of I.  A noncompensable evaluation is warranted when those values are applied to Table VII. 38 C.F.R. § 4.85, 4.85, Diagnostic Code 6100 (2015).  As such, the currently assigned noncompensable evaluation is correct.

The Board does not doubt the sincerity of the Veteran's assertions regarding his right ear hearing loss.  However, the Board must apply the regulation as it is currently written, which requires objective audiometric testing at certain levels to qualify for compensation.  The more probative evidence consists of that prepared by skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's right ear hearing loss disability is appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted. As such, the appeal is denied.  Gilbert.

	Extraschedular Consideration

The Board has considered whether referral for consideration of a greater level of compensation on an extraschedular basis is warranted.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right ear hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of this disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Although the assignment of disability evaluations is based on a mechanical application of numerical tables to the numerical findings upon audiological evaluation, the Board finds that the numerical criteria in the rating schedule contemplate the impairment of function that is experienced by the Veteran.  Specifically, the Board determines that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.

The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is contemplated by the current schedular rating criteria.

The Board acknowledges the functional impact of the Veteran's right ear hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  However, the Board has determined that complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  

In light of this discussion, the Board concludes that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In short, there is nothing in the record to indicate that the Veteran's right ear hearing loss causes impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

TDIU

Service connection is presently in effect for tinnitus, with a 10 percent evaluation, and right ear hearing loss disability, with a noncompensable disability rating; his combined rating for compensation purposes is 10 percent.  Thus, the Veteran is not eligible for TDIU on a schedular basis, pursuant to 38 C.F.R. § 4.16(a). 

Upon review of the evidence in this appeal, the Board finds that the evidence does not present an exceptional case that requires referral to the Director of the Compensation and Pension Service for extraschedular consideration of the Veteran's claim for a TDIU.  In this regard, the record does not reflect that the Veteran's tinnitus and right ear hearing loss disability are productive of symptoms that render the Veteran unemployable.  The Veteran does not argue such; rather, he maintains that he is rendered unemployable by his back disability, which is not subject to service connection.  The Board further acknowledges that SSA has found the Veteran to be disabled as the result of ischemic heart disease; this disability is also not subject to service connection.

In summary, the Veteran is not entitled to a TDIU on a schedular basis, and additionally, the evidence does not present an exceptional case which warrants referral to the Director of the Compensation and Pension Service for extraschedular consideration.  Accordingly, the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert; 38 U.S.C.A. § 5107(b).  The Board would point out, however, that the Veteran is free to reopen his claim for TDIU at any time.

	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is denied.

Entitlement to service connection for a shoulder disability is denied.

Entitlement to service connection for a heart disorder, to include myocardial infarction and coronary artery disease is denied.

Entitlement to service connection for Crohn's disease is denied.

Entitlement to service connection for left ear hearing loss disability is denied.

Entitlement to an initial compensable evaluation for right ear hearing loss disability is denied.

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


